Citation Nr: 1017446	
Decision Date: 05/11/10    Archive Date: 05/26/10

DOCKET NO.  96-51 581	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Philadelphia, Pennsylvania



THE ISSUE

Entitlement to a rating in excess of 30 percent for the 
service-connected thyroid disability.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

S. Bush, Counsel


INTRODUCTION

The Veteran had active military service from January 1964 to 
January 1966.  

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a November 1995 rating 
decision by the RO.  

The Veteran testified at a hearing before a Hearing Officer 
in January 1997.  

The Board remanded the case to the RO for further development 
in September 2000 and April 2002.  

A December 2003 decision by the Board denied the benefit 
claimed on appeal.  The Veteran, in turn, appealed the 
Board's decision to the United States Court of Appeals for 
Veterans Claims (Court).  

In May 2006, the Court issued an order that vacated the 
Board's decision and remanded the case back to the Board for 
actions in compliance with the Court's order.  

In February and November 2007, the Board remanded the case to 
the RO for actions in compliance with the Court's Order.  


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the issue decided herein decided has been 
accomplished.  

2.  During the course of the appeal, the Veteran is shown to 
have experienced some depression, hypertension, some 
intermittent elevation of circulating thyroid hormones that 
have been controlled by thyroid suppression medication, 
tremor and constipation; however, there was no showing of 
marked emotional instability, fatigability or tachycardia 
related to severe hyperthyroidism; the most probative medical 
evidence of record indicates the Veteran's obstructive sleep 
apnea, cardiovascular problems and obesity are not part of 
his service-connected disability picture.  

3.  The service-connected hyperthyroidism, residuals of 
thyroid lobectomy currently is not shown to be productive of 
any chronic active manifestations; his thyroid function is 
shown to be within normal limits without the use of 
medication.  



CONCLUSION OF LAW

The criteria for the assignment of a rating in excess of 30 
percent for the service-connected thyroid disability have not 
been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.321, 4.3, 4.7, 4.14, 4.119 
including Diagnostic Codes (DCs) 7900 and 7903 (1995); DCs 
7900, 7903 (2009).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board wishes to make it clear that it is aware of the 
Court's instructions in Fletcher v. Derwinski, 1 Vet. App. 
394, 397 (1991), to the effect that a remand by the Court is 
not "merely for the purposes of rewriting the opinion so 
that it will superficially comply with the "reasons or 
bases" requirement of 38 U.S.C.A.  § 7104(d)(1).  

A remand is meant to entail a critical examination of the 
justification for the decision."  The Board's analysis has 
been undertaken with that obligation in mind.  


I.  Stegall considerations

As was alluded to in the Introduction, the Board remanded 
this case September 2000, April 2002, February 2007 and 
November 2007.  

In essence, the Board instructed the Agency of Original 
Jurisdiction (AOJ) to: provide the Veteran with appropriate 
notice pursuant to the Veterans Claims Assistance Act of 2000 
(VCAA); obtain outpatient treatment records and records from 
the Social Security Administration (SSA); and schedule the 
Veteran for contemporaneous VA examinations and a medical 
opinion discerning whether certain symptoms were associated 
with the Veteran's service-connected thyroid disability.  The 
AOJ was also to employ potential alternative diagnostic codes 
upon readjudication.  

Proper VCAA notice was provided to the Veteran, and updated 
medical examinations and a medical opinion were obtained 
pursuant to the Board's remand instructions as detailed 
hereinbelow.  Additionally, the updated VA outpatient records 
and SSA records were associated with the claims file.  
Thereafter, the matter was readjudicated via the January 2010 
SSOC, and alternative diagnostic codes were considered.  

The Veteran's representative argues in April 2010 that the VA 
examiners failed to address whether it was more appropriate 
to rate hypertension as a symptom of his thyroid disability 
picture rather than as a separately ratable disability.  

However, this is a question of fact that is to be addressed 
by the Board, not medical professionals.  Accordingly, the 
argument of the Veteran's representative is without merit, 
and an additional remand is not warranted.  

Accordingly, the Board's remand instructions were fully 
performed.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) 
(where the remand orders of the Board are not complied with, 
the Board errs as a matter of law when it fails to ensure 
compliance).  


II.  Duties to Notify and Assist

Initially, the Board notes that, in November 2000, VCAA, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000), was signed into law.  
See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 
2002).  To implement the provisions of the law, VA 
promulgated regulations at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2009).  

VCAA and its implementing regulations include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom. 38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  

In addition, they define the obligation of VA with respect to 
its duty to assist a claimant in obtaining evidence.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

Considering the duties imposed by VCAA and its implementing 
regulations, the Board finds that all notification and 
development action needed to fairly adjudicate the claim 
decided herein has been accomplished.  

In March 2007, the AMC sent the Veteran a letter advising him 
that, in order to support a claim for higher evaluation for a 
service-connected disability, the evidence must show that the 
disability had become worse.  

The Board accordingly finds that the Veteran has received 
sufficient notice of the information and evidence needed to 
support his claim for an increased rating.  

The Board also finds that the March 2007 letter satisfies the 
statutory and regulatory requirement that VA notify a 
claimant what evidence, if any, will be obtained that the 
claimant, and what evidence, if any, will be obtained by VA.  
See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b)).  

The March 2007 letter specifically advised the Veteran that 
VA was responsible for getting relevant records from any 
Federal Agency including medical records from the military, 
VA hospitals (including private facilities where VA 
authorized treatment), or from the SSA.  

This letter also advised the Veteran that VA must make 
reasonable efforts to help the Veteran get relevant records 
not held by any Federal agency, including State or local 
governments, private doctors and hospitals, or current or 
former employers.  

In the decision of Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the Court held that proper VCAA notice should notify 
the veteran of: (1) the evidence that is needed to 
substantiate the claim(s); (2) the evidence, if any, to be 
obtained by VA; (3) the evidence, if any, to be provided by 
the claimant; and (4) a request by VA that the claimant 
provide any evidence in the claimant's possession that 
pertains to the claim(s).  As explained, the first three 
content-of-notice requirements have been met in this appeal.  

On April 30, 2008, VA amended its regulations governing its 
duty to provide a claimant with notice of the information and 
evidence necessary to substantiate a claim.  See 73 Fed. Reg. 
23,353 (Apr. 30, 2008).  

Importantly, the third sentence of 38 C.F.R. § 3.159(b)(1), 
which stated that "VA will also request that the claimant 
provide any evidence in the claimant's possession that 
pertains to the claim," was removed.  This amendment applies 
to all applications for benefits pending before VA on, or 
filed after, May 30, 2008.  

Pelegrini also held that the plain language of 38 U.S.C.A. § 
5103(a) (West 2002), requires that notice to a claimant 
pursuant to VCAA be provided "at the time" that, or 
"immediately after," the Secretary receives a complete or 
substantially complete application for VA-administered 
benefits.  

In that case, the Court determined that VA had failed to 
demonstrate that a lack of such pre-adjudication notice was 
not prejudicial to the claimant.  

The March 2007 notice was not sent until after the initial 
rating denying the claim.  Since VCAA was not enacted until 
November 2000, furnishing the Veteran with VCAA notice prior 
to the adjudication in November 1995 was clearly both a legal 
and a practical impossibility.  

Indeed, VA's General Counsel has held that the failure to do 
so under such circumstances does not constitute error.  See 
VAOGCPREC 7-2004.  In any event, the Board finds that any 
defect with respect to the timing of the required notice was 
harmless in that his claim was fully developed and 
readjudicated after notice was provided.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F. 3d 1328 (Fed. Cir. 2006).  Moreover, the Veteran has 
not alleged any prejudice in terms of VCAA notification.  
Shinseki v. Sanders, 129 S.Ct. 1696, 1705 (2009).  

More recently, the Board notes that, on March 3, 2006, during 
the pendency of this appeal, the Court issued a decision in 
the consolidated appeal of Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), which held that the in rating cases, a 
claimant must be informed of the rating formulae for all 
possible schedular ratings for an applicable rating criteria.  

The Veteran was notified of the requirements of Dingess in 
the above-referenced March 2007 letter, as well as in an 
additional letter from the AMC dated in December 2007.  

During the pendency of this appeal, the Court issued a 
decision in Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), 
regarding claims for increased ratings, such as the claim on 
appeal.  

In Vazquez-Flores, the Court found that, at a minimum, 
adequate VCAA notice requires that VA notify the claimant 
that, to substantiate such a claim: (1) the claimant must 
provide, or ask VA to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life; (2) if the diagnostic 
code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant; (3) 
the claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant diagnostic codes; and (4) the notice 
must also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask VA to obtain) 
that are relevant to establishing entitlement to increased 
compensation.  

This decision, however, was recently vacated by the United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit).  See Vazquez-Flores v. Shinseki, 580 F.3d 1270 
(2009).  

Finally, the Board notes that the Court's Order did not 
identify any defect regarding notice.  

The Board is aware of the Court's often stated interest in 
conservation of judicial resources and in avoiding piecemeal 
litigation.  See Harris v. Derwinski, 1 Vet. App. 180, 183 
(1991) ("Court will [not] review BVA decisions in a 
piecemeal fashion"); Fugere v. Derwinski, 1 Vet. App. 103, 
105 (1990) ("[a]dvancing different arguments at successive 
stages of the appellate process does not serve the interests 
of the parties or the Court"); Cerullo v. Derwinski, 1 Vet. 
App. 295, 200 (1991) (one reason advanced by Court for 
statutory interpretation was that it would "help[ ] prevent 
the wasting of judicial time and resources").  In this case, 
the Secretary did not raise any concerns about VCAA.  Nor did 
the Court.  

The Board is also satisfied VA has made reasonable efforts to 
obtain relevant records and evidence, including affording a 
VA examination.  Specifically, the information and evidence 
that has been associated with the claims file includes the 
Veteran's service treatment records, post service VA and 
private treatment records, the Veteran's statements and 
testimony, and VA examination reports dated in October 1996, 
September 1998, April 2000, July 2001, July 2007, and 
February 2008.  Addenda were provided in March 2008 and 
January 2010.  

The reports of these examinations reflect that the examiner 
recorded the Veteran's current complaints, conducted 
appropriate physical examinations and rendered appropriate 
diagnoses and opinions consistent with the remainder of the 
evidence of record.  
It appears that, with the exception of the July 2001 and July 
2007 examinations, the examination reports were made without 
the benefit of reviewing the Veteran's claims file.  

In many instances, the Court has held that a failure to 
review the claims file renders a VA examination inadequate 
for rating purposes.  See, e.g., Proscelle v. Derwinski, 2 
Vet. App. 629, 932 (1992) ("The [VA] examiner should have 
the Veteran's full claims file available for review."), but 
see Snuffer v. Gober, 10 Vet. App. 400, 403- 04 (1997) 
(review of claims file is not required where it would not 
change the objective and dispositive findings made during a 
medical examination).  See also 38 C.F.R. §§ 4.1, 4.2.  

Nonetheless, the Court has held that when VA undertakes to 
provide a medical examination or obtain a medical opinion, 
the relevant inquiry is whether "the examiner providing the 
report or opinion is fully cognizant of the claimant's past 
medical history."  Nieves-Rodriguez v. Peake, 22 Vet. App. 
295, 301 (2008)  

Although the evidence reveals that the some of the examiners 
did not review the claims file, the VA examination reports 
contain a history of the onset, nature and clinical course of 
the Veteran's thyroid disability.  The examiners obtained an 
oral history from the Veteran and conducted a physical 
evaluation.  

The examiners documented in detail the symptoms of the 
Veteran's thyroid condition and the effect those symptoms had 
on his ability to function appropriately.  The history, as 
provided by the Veteran, is similar to the information 
contained in the claims file.  

Thus, the Board is of the opinion that the October 1996, 
September 1998, April 2000 and February 2008 VA examiners 
were apprised of the relevant medical history of the Veteran 
as it pertains to his current claim and that the evaluation 
of his current disability level provided in the reports was 
based on an accurate account of the evidence in the claims 
file.  

The Board therefore concludes that all examinations are 
adequate for purposes of rendering a decision in the instant 
appeal.  See 38 C.F.R. § 4.2 (2009); see also Barr v. 
Nicholson, 21 Vet. App. 303, 312 (2007).  The Veteran and his 
representative have not contended otherwise.  

In sum, there is no evidence of any VA defect in notifying or 
assisting the Veteran that reasonably affects the fairness of 
this adjudication.  


III.  Rating Criteria

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which assigns ratings 
based on average impairment of earning capacity resulting 
from a service-connected disability.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned. 
38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree 
of disability is resolved in favor of the veteran.  See 38 
C.F.R. §§ 3.102, 4.3 (2009).  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

Nevertheless, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The 
analysis in the following decision is therefore undertaken 
with consideration of the possibility that different ratings 
may be warranted for different time periods.  

The Veteran's statements are deemed competent with regard to 
the description of the symptoms of his disabilities.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992). However, these 
statements must be considered with the clinical evidence of 
record in conjunction with the pertinent rating criteria.  

The Veteran's thyroid disability is currently 30 percent 
disabling under DC 7900 (hyperthyroidism).  

During the pendency of this appeal, new regulations for 
rating disabilities of the endocrine system went into effect 
on June 6, 1996.  See 61 Fed. Reg. 20,446 (1996).

As the Veteran's claim for an increased rating for the 
service-connected thyroid disability was pending when the VA 
regulations pertaining to rating of endocrine disability were 
revised, he is entitled to application of the version of the 
law which is more favorable to him, although the new criteria 
are only applicable to the period of time after their 
effective date.  Karnas v. Derwinski, 1 Vet. App. 308 (1990); 
VAOPGCPREC 3- 2000.  

As such, the Board will consider both versions of the rating 
criteria, keeping in mind the June 6, 1996 effective date of 
the current version of the rating criteria for evaluating 
disabilities of the endocrine system.  

Pursuant to Diagnostic Code 7900 in effect prior to the June 
1996 revisions, a 100 percent rating requires a pronounced 
disability, with thyroid enlargement, severe tachycardia, 
increased levels of circulating thyroid hormones (T4 and/or 
T3, by specific assays), with marked nervous, cardiovascular 
or gastrointestinal symptoms; muscular weakness and loss of 
weight; or postoperative with poor results, and the 
pronounced symptoms persisting.  

A 60 percent rating requires a severe condition, with marked 
emotional instability, fatigability, tachycardia and 
increased pulse pressure or blood pressure, increased levels 
of circulating thyroid hormones (T4 and/or T3 by specific 
assay).  

A 30 percent rating requires moderately severe 
hyperthyroidism with the same history as that required for a 
60 percent evaluation, but with reduced symptoms, or 
postoperative hyperthyroidism with tachycardia and increased 
blood pressure or pulse pressure of moderate degree and 
tremor.  38 C.F.R. § 4.119 (1996).  

Under the revised Diagnostic Code 7900 for evaluating 
hyperthyroidism, a 100 percent rating requires thyroid 
enlargement, tachycardia (more than 100 beats per minute), 
eye involvement, muscular weakness, loss of weight, and 
sympathetic nervous system, cardiovascular or 
gastrointestinal symptoms.  

A 60 percent rating requires emotional instability, 
tachycardia, fatigability and increased pulse pressure or 
blood pressure.  

A 30 percent rating requires hyperthyroidism with 
tachycardia, tremor, and increased pulse pressure or blood 
pressure.  38 C.F.R. § 4.119 (2009).  

Under the former version of DC 7903 (hypothyroidism), a 100 
percent rating requires a pronounced disability, with a long 
history and slow pulse, decreased levels of circulating 
thyroid hormones (T4 and/or T3, by specific assays), sluggish 
mentality, sleepiness, and slow return of reflexes.  

A 60 percent rating requires a severe condition, with the 
same symptoms as required for a 100 percent rating but 
somewhat less marked, decreased levels of circulating thyroid 
hormones (T4 and/or T3 by specific assays).  

A 30 percent rating requires moderately severe 
hypothyroidism, with sluggish mentality and other indications 
of myxedema, decreased levels of circulating thyroid hormones 
(T4 and/or T3 by specific assays).  38 C.F.R. § 4.119 (1996).  

Under the revised Diagnostic Code 7903 for evaluating 
hypothyroidism, a 100 percent rating requires cold 
intolerance, muscular weakness, cardiovascular involvement, 
mental disturbance (dementia, slowing of thought, 
depression), bradycardia (less than 60 beats per minute), and 
sleepiness.  

A 60 percent rating requires muscular weakness, mental 
disturbance and weight gain.  

A 30 percent rating requires fatigability, constipation and 
mental sluggishness.  
38 C.F.R. § 4.119 (2009).  


IV.  Mittleider concerns

The Board is presented with a record on appeal which 
demonstrates that, in addition to the service-connected 
thyroid disability, the Veteran has been diagnosed with 
obstructive sleep apnea, heart disease, obesity depression.  
Additionally, the Board has sought a medical opinion as to 
whether symptoms of instability, fatigability, and 
tachycardia from November 1998 to late 2000 were part of the 
service-connected disability picture.  

The Board is precluded from differentiating between 
symptomatology attributed to a nonservice-connected 
disability and a service-connected disability in the absence 
of medical evidence which does so.  See Mittleider v. West, 
11 Vet. App. 181, 182 (1998), citing Mitchem v. Brown, 9 Vet. 
App. 136, 140 (1996).  

By law, the Board is obligated under 38 U.S.C.A. § 7104(d) to 
analyze the credibility and probative value of all medical 
evidence, account for the evidence which it finds to be 
persuasive or unpersuasive, and provide reasons for its 
rejection of any material evidence favorable to the veteran.  
See, e.g., Eddy v. Brown, 9 Vet. App. 52 (1996); Meyer v. 
Brown, 9 Vet. App. 425 (1996); Gabrielson v. Brown, 7 Vet. 
App. 36 (1994).  

The Board has the authority to "discount the weight and 
probity of evidence in the light of its own inherent 
characteristics and its relationship to other items of 
evidence."  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 
1997).  However, the Court has held that the Board may not 
reject medical opinions based on its own medical judgment.  
See Obert v. Brown, 5 Vet. App. 30 (1993).  

In evaluating the probative value of competent medical 
evidence, the Court has stated, in pertinent part:

The probative value of medical opinion evidence is 
based on the medical expert's personal examination 
of the patient, the physician's knowledge and skill 
in analyzing the data, and the medical conclusion 
that the physician reaches. . . . As is true with 
any piece of evidence, the credibility and weight 
to be attached to these opinions [are] within the 
province of the adjudicator . . . 

Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  

The Board may appropriately favor the opinion of one 
competent medical authority over another.  See Owens v. 
Brown, 7 Vet. App. 429, 433 (1995); Wensch v. Principi, 15 
Vet. App. 362, 367 (2001).  


A.  Obstructive Sleep Apnea

In the Veteran's favor is a November 1996 opinion of D.H., 
M.D., which notes the Veteran's sleep apnea is "most likely 
the result of obesity and hypothyroidism."  This opinion is 
contrasted by that of the September 1998 VA examiner, who 
opined that the Veteran's sleep apnea is solely "related to 
his weight.  It has been documented on the sleep study[,] and 
the etiology of the sleep apnea is the patient's weight."  

The September 1998 VA examiner's opinion is buttressed by 
private sleep studies which attribute the Veteran's sleep 
apnea to his obesity.  

In June 1991, R.G., M.D., stated that "weight loss is 
recommended as potentially curative for the sleep apnea."  
Crucially, there is no indication in these records that 
hypothyroidism is a contributing factor to the Veteran's 
sleep apnea.  See Bloom v. West, 12 Vet. App. 185, 187 (1999) 
(the probative value of a physician's statement is dependent, 
in part, upon the extent to which it reflects "clinical data 
or other rationale to support his opinion").  The Board 
therefore finds the September 1998 VA examiner's opinion to 
be highly probative.  

Crucially, Dr. D.H. offers no rationale behind the conclusion 
that hypothyroidism is related to the Veteran's sleep apnea.  
See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998) 
(the failure of the health care provider to provide a basis 
for his/her opinion goes to the weight or credibility of the 
evidence).  The Board accordingly affords this opinion little 
weight of probative value.

Therefore, the most probative evidence of record reflects 
that obstructive sleep apnea is not part of the service-
connected disability picture.  


B.  Heart Disease

Initially, the Board notes that K.F., M.D., opined in April 
2000 and August 2000 that the Veteran's ventricular 
irritability was "possibly" due to hypothyroidism, and the 
July 2001 VA examiner indicated that ventricular ectopy 
"could" be related to thyroid disease.  

Notably, the Court has held on several occasions that medical 
evidence that is speculative, general or inconclusive in 
nature cannot support a claim.  See generally Obert v. Brown, 
5 Vet. App. 30, 33 (1993); Tirpak v. Derwinski, 2 Vet. App. 
609, 611 (1992).  Accordingly, these opinions will not be 
considered.  

There are two opinions against any relationship between the 
Veteran's thyroid disorder and claimed heart disease.  

In a November 1996 letter, D.G., M.D., stated that the 
Veteran has been "clinically euthyroid for years" and 
opined that the Veteran "shows no evidence of heart disease 
due to thyroid dysfunction."  This opinion is supported by 
the finding of the April 2000 VA examiner that "[t]here is 
no evidence of heart intrinsic disease based on his thyroid 
at this time."   

Therefore, the most probative evidence of record reflects 
that heart disease is not part of the service-connected 
disability picture.  


C.  Obesity 

There is only one opinion addressing this matter.  Dr. K.F. 
opined in October 2005 that the Veteran's weight was "not 
likely due to hyperthyroidism."  Accordingly, obesity will 
not be considered as part of the service-connected disability 
picture.  


D.  Depression

The only opinion addressing the relationship between 
hyperthyroidism and depression is speculative.  In a November 
1997 VA outpatient record, B.B. opined that the Veteran had 
"potential" depression secondary to hypothyroidism.  
Therefore, the opinion cannot be considered.  See Obert and 
Tirpak, supra.  

However, as there is no other opinion of record addressing 
this matter, the Board will consider the Veteran's depression 
as part of the service-connected disability picture.  See 
Mittleider, supra.  


E.  Fatigability and Tachycardia

The Board's February 2007 remand was undertaken to obtain 
evidence on this point.  (The Board also asked for an opinion 
concerning the relationship between emotional instability and 
the Veteran's thyroid disorder, which the examiner was unable 
to address because he was unclear as to what was meant by the 
phrase "instability" (the word "emotional" was omitted 
from the remand instructions).  

However, the Board is conceding that emotional instability is 
part of the service-connected disability picture as detailed 
hereinabove.  Therefore, there is no reason to return the 
claims file to the examiner for an addendum opinion).  

The July 2007 VA medical examiner determined, after review of 
the record, that the Veteran had no tachycardia history and 
that the record and the Veteran's own history did not suggest 
he suffers from any undue fatigability.  Accordingly, 
tachycardia and fatigability will not be considered as 
symptoms of the service-connected thyroid disability.  


V.  Factual Background

On VA examination in October 1996, it was noted that the 
Veteran was on thyroid hormone replacement and had a 
crosswise scar of the neck from the thyroid surgery.  
Further, he was noted to be clinically euthyroid (or 
exhibiting normal thyroid levels) with a resting pulse of 80.  
The thyroid stimulating hormone (TSH) was 2.7 and T4 was 7.5, 
both within the chemically euthyroid range.  

At a January 1997 hearing, the Veteran testified that, when 
his thyroid was removed, the surgical procedure harmed his 
breathing function and he had to undergo a second 
thyroidectomy because his thyroid gland grew back.  He stated 
that, at that time, he was losing a lot of weight.  Following 
the second surgery, he stated that he began to feel nervous 
and his eyes "popped" and was then started on hormone 
replacement therapy.  

The Veteran further testified that, after losing weight, he 
began to gain weight and suffer from depression, requiring 
consultation by a psychiatrist (he stated that his 
psychiatric difficulty did not require medication).  He 
stated that, overall, he suffered from leg swelling, an eye 
condition, sleep apnea, high blood pressure, weight gain and 
heart failure.  His representative stated that the Veteran 
received Social Security Disability benefits, as he had been 
unable to work.  

On a September 1998 VA examination, the Veteran complained of 
weight gain and constipation.  He was awake and alert during 
the examination, and his vital signs were stable.  

An examination of the head, ears, eyes, neck and throat was 
normal, and there was no evidence of uvuloplasty.  The lungs 
revealed good breath sounds with no adventitious sounds, and 
the heart showed no evidence of a third heart sound.  The 
abdomen was soft and nontender with normal bowel sounds.  A 
neurological examination and an examination of the 
extremities were normal.  TSH level was 0.06, suggesting 
excessive thyroid supplementation.  

On an April 2000 VA examination, the Veteran reported having 
occasional chest pain, but took no medication in response.  
His blood pressure reading was that of 160/90; his heart rate 
was 80 with slight ectopy; and his respirations were 14 and 
unlabored.  He exhibited no lid lag or thyroid eye signs.  

The examiner reported no exophthalmos or neck thyromegaly.  
The lungs were clear, and his heart had good tones with 
slight irregularity.  The Veteran exhibited no cyanosis, 
clubbing or edema.  

The recent laboratory data demonstrated that the Veteran's 
TSH level was 0.01 indicating hyperactivity of his thyroid 
gland with no need for supplementation therapy.  The 
diagnosis was that of hyperthyroidism.  

On a July 2001 VA examination, the Veteran complained of 
generalized achiness, joint pain, weakness, nightmares and a 
diminished sexual capacity.  He was in no acute distress and 
was noted to be muscular and overweight.  His blood pressure 
was that of 160/90; his heart rate was 80 with persistent 
ectopy; and his neck exhibited no nodules.  His lungs were 
clear, and his heart had good tones.  The abdomen and 
extremities were normal.  The diagnosis was that of 
hyperthyroidism under control with the use of thyroid 
suppressant agents.  

The VA examiner added that, after seeing the Veteran in April 
2000, his thyroid function was noted to have been elevated 
and he was on thyroid supplementation and was experiencing an 
arrhythmia.  After this, his thyroid medication was stopped.  
He was switched from Synthroid to methimazole to maintain 
thyroid function which returned to normal.  

The VA treatment records, dated from 1995 to 2002, show 
treatment for a variety of conditions other than the 
Veteran's thyroid condition.  

In January 1995, the Veteran's T4 level was 6.8, and the T3RU 
level was 26.1.  In October 1996, his T4 level was 7.5, and 
his T3RU level was 25.4.  In April 1997, his TSH level was 
2.8, the T3RU level was 34.6, and his T4 level was 8.0.  

In March 1998, the Veteran reported having symptoms of 
dizziness, lack of energy and depression.  In September 1998, 
his TSH level was less than 0.06 (considered abnormally low); 
his T3 level was 1.57; the TT3 level was 1.57; and T4 was 
11.5 (considered abnormally high).  In November 1998, his T4 
level was 9.7 and his T3RU level was 31.  The assessment was 
that of iatrogenic hyperthyroid, and his medication dosage 
was to be decreased.  

In June 1999, the Veteran's T4 level was 9.5; his T3RU level 
was 35; and his TSH level was less than 0.03.  In October 
1999, his TSH level was less than 0.03, otherwise his thyroid 
function tests were normal.  

The Veteran's TSH level in April 2000 was 0.01 (considered 
abnormally low) and was less than 0.03 in May 2000 (also 
considered abnormally low).  

In April 2000, his T4 level was 11.95, and in May 2000 it was 
12.89 (considered abnormally high).  

In May 2000, the Veteran's T3RU level was 49.5 (considered 
abnormally high), and in a letter to the Veteran, the doctor 
indicated that he had excessive thyroid hormone in his blood 
and that it was possible that his thyroid gland was still 
making too much thyroid hormone.  

In June 2000, the Veteran underwent thyroid imaging with 
uptake result.  There was evidence of previous surgery with 
the majority of the thyroid gland on the left side with some 
substernal extension.  There also was one round region of 
uptake superior to the thyroid cartilage at the midline that 
might have represented thyroglossal duct cyst or thyroid 
remnant.  The 24-hour uptake was considered above the normal 
range, possibly due to hyperthyroidism.  

In June 2000, the Veteran's TSH level was less than 0.03 and 
his T4 level was 12.89.  In July 2000, it was noted that 
radionuclide imaging showed residual thyroid tissue on the 
left, and radio-iodine ablation was approved.  In August 
2000, it was noted that the Veteran had hyperthyroid due to 
an overactive thyroid remnant.  

In November 2000, the Veteran's TSH level was 0.04 
(considered abnormally low); his T3RU level was 43.3; and his 
T4 level was 13.43 (considered abnormally high).  In July 
2001, he sought treatment for recurrent dizzy spells about an 
hour and a half after taking his medication.  His laboratory 
testing revealed a normal thyroid.  

In September 2001, the Veteran's TSH level was 5.77 
(considered borderline), and his thyroid was markedly 
enlarged.  

In November 2002, his TSH levels were noted to be normal.  
The assessment was that of hyperthyroidism, which was 
clinically euthyroid on methimazole.  

In February 2004, his TSH level was 3.9, and his 
hyperthyroidism was described as "well controlled."  In 
October 2005, the Veteran's TSH level was 0.8, and in March 
2006 TSH was noted as "normal last visit."  

His TSH was 1.19 in March 2006, 0.0291 in August 2006, and 
0.024 in January 2007, 0.335 in July 2007, and 6.47 in 
December 2007.  T4 was 1.26 in January 2007, 1.03 in July 
2007 and 0.73 in December 2007.  T3 was 1.48 in January 2007 
and 1.40 in July 2007.  

In a March 2007 statement, Dr. K.F. noted the Veteran's most 
recent TSH level was 0.024, which was in the hyperthyroid 
range.  

A July 2007 VA examiner noted that the Veteran was, for the 
most part, constitutionally well and had a good appetite, had 
no weight loss, and had no symptoms other than subclinical 
hypothyroidism.  

On a February 2008 VA examination, the Veteran reported 
having had a 60 pound weight gain, jitteriness, sores on his 
leg, occasional dizziness and decreased sex drive.  He 
reported having diarrhea and constipation, waking up at night 
with cold sweats and normally feeling warmer than other 
people in the room.  He reported having a prior hoarseness in 
his voice.  

His blood pressure reading was that of 174/72; his heart rate 
was 32 and 38 upon recheck.  He exhibited no proptosis, 
chemosis, lid lag or retraction.  The Veteran evidenced a 
mild tremor and 1+ edema.  Muscle strength testing was 
normal, and there was no evidence of myxedema.  

The recent laboratory data in September 2009 demonstrated 
that the Veteran's TSH level was 4.250, and he was described 
as clinically euthyroid.  

In January 2010, when seen at VA, the examiner indicated 
that, based on a review of the file and the laboratory test 
results and clinical evaluation of the Veteran in September 
2009, there were identified no obvious or overt active 
clinical manifestation (either physical or emotional) related 
to thyroid dysfunction (hyperthyroidism or hypothyroidism 
associated with the thyroidectomy).  This was noted to have 
been after being off medication for nine months.  

Moreover, the VA examiner noted that, in December 2008, after 
being seen in the endocrine clinic, the Veteran had been 
discontinued from his low-dose methimazole treatment because 
he had been found to have been clinically and biochemically 
euthyroid.  


VI.  Analysis

As noted, the Veteran's left knee disability is rated as 30 
percent disabling, under DC 7900 (hyperthyroidism).  See 38 
C.F.R. § 4.119.  



A.  Former rating criteria

The above-cited evidence does not support the assignment of a 
disability rating in excess of 30 percent for the service-
connected thyroid disability under the former DC 7900.  

Although there was some suggestion of nonspecific emotional 
symptoms and elevation of blood pressure for the initial 
period of the appeal, he is not shown to have manifested a 
sustained increase or decrease in the levels of circulating 
thyroid hormones due to severe hyperthyroidism or 
hypothyroidism.  Moreover, the probative medical evidence 
establishes there was no fatigability related to actual 
thyroid dysfunction.  

While some arrythmia was noted in 2000 and 2001, this was 
found to be due to medication taken for the purpose of 
supplementation of thyroid function.  When place on thyroid 
suppression medication, his thyroid function returned to 
within normal limits.  

The Board emphasizes that the criteria enumerated under DC 
7900 are conjunctive, not disjunctive.  See Melson v. 
Derwinski, 1 Vet. App. 334 (1991) (use of the conjunctive 
"and" in a statutory provision meant that all of the 
conditions listed in the provision must be met); compare 
Johnson v. Brown, 7 Vet. App. 95 (1994) (only one disjunctive 
"or" requirement must be met in order for an increased 
rating to be assigned).  

In other words, failure to satisfy any of the three criteria 
precludes VA from paying increased compensation.  See Zimick 
v. West, 11 Vet. App. 45, 49 (1998).  

It also follows that a 100 percent rating is unavailable 
under DC 7900, as it requires thyroid enlargement, muscular 
weakness and loss of weight, which is not demonstrated.  

Nor is an increased rating available under former DC 7903.  
The Veteran only evidenced a slow pulse once during the most 
recent VA examination.  His levels of circulating thyroid 
hormones, if anything, have been abnormally high throughout 
the appeal.  

Furthermore, there is no evidence of sluggish mentality, 
sleepiness and a slow return of reflexes.  The Veteran was 
described as awake and alert during his examinations.  


B.  Current rating criteria

Nor is a disability rating in excess of 30 percent available 
under the current criteria.  The current record does not 
demonstrate an enlarged thyroid or related gastrointestinal 
symptoms, and there is no evidence of tachycardia, eye 
problems, muscular weakness or loss of weight due to his 
thyroid disability to allow for an increased rating under DC 
7900.  

Additionally, while the Veteran suffers from depression and 
hypertension, there is no evidence of muscular weakness or 
sleepiness, and the probative medical evidence indicates his 
obesity is not due to his thyroid disorder.  

Significantly, as noted during the most recent examination, 
his thyroid function was with normal limits without 
medication.  The examiner added that there were no active 
clinical manifestations related to thyroid disease.  

Additionally, though the Veteran's pulse was low during the 
most recent VA examination, it has been normal at all other 
times and he has not been diagnosed with bradycardia.  
Finally, the Veteran has not evidenced cold intolerance- to 
the contrary he reports feeling warmer than most other 
people.  


C.  Consideration of 38 C.F.R. § 4.14

The Board must determine whether there is any other basis 
upon which an increased evaluation may be assignable.  In 
this regard, except as otherwise provided in the rating 
schedule, all disabilities, including those arising from a 
single disease entity, are to be rated separately, unless the 
conditions constitute the same disability or the same 
manifestation.  38 C.F.R. §§ 4.14, 4.25; Esteban v. Brown, 6 
Vet. App. 259 (1994).  

The critical inquiry in making such a determination is 
whether any of the symptomatology is duplicative or 
overlapping; the Court has held that the veteran is entitled 
to a combined rating where the symptomatology is distinct and 
separate.  Esteban, at 262 (1994).  

The Court has instructed the Board to consider whether it 
would be appropriate, beneficial or procedurally possible to 
reduce the Veteran's separate rating for hypertension to 
support an increased rating for the service-connected thyroid 
disability.  

However, as demonstrated, even where the Board included 
hypertension as part of the service-connected disability 
picture, the medical evidence otherwise did not support 
assignment of an increased rating, as the Veteran was still 
lacking some of the conjunctive criteria enumerated in the 
former and current diagnostic codes, namely muscular 
weakness, tachycardia, fatigability, cold intolerance, etc.  
Accordingly, including hypertension in the disability picture 
for rating the service-connected thyroid dysfunction would be 
of no advantage to the Veteran.  

The Board's findings above are based on a schedular 
evaluation.  The Board has also considered whether 
extraschedular evaluation is appropriate in this case.  
The rating schedule represents as far as is practicable the 
average impairment of earning capacity.  Ratings will 
generally be based on average impairment. 
38 C.F.R. § 3.321(a), (b) (2009).  

However, to afford justice in exceptional situations, an 
extraschedular rating can be provided.  38 C.F.R. § 3.321(b).  
The Board may determine, in the first instance, that a 
veteran has not presented evidence warranting referral for 
extraschedular consideration, provided that it articulates 
the reasons or bases for that determination.  See Bagwell v. 
Brown, 9 Vet. App. 337, 339 (1996).  This determination 
follows a three-step inquiry.  See Thun v. Peake, 22 Vet.App. 
111, 115 (2008).  

The threshold factor for extraschedular consideration is a 
finding that the evidence before VA presents such an 
exceptional disability picture that the established schedular 
evaluations for the service-connected disability are 
inadequate.  

Therefore, initially, the level of severity and 
symptomatology of the veteran's service-connected disability 
must be compared with the established criteria found in the 
rating schedule for that disability.  Id.  

If the rating criteria reasonably describe the veteran's 
disability level and symptomatology, the veteran's disability 
picture is contemplated by the rating schedule.  Therefore, 
the assigned schedular evaluation is adequate and no referral 
is required.  Id.  

If the schedular evaluation does not contemplate the 
veteran's level of disability and symptomatology, and is 
found inadequate, the second step of the inquiry requires the 
Board to determine whether the veteran's exceptional 
disability picture exhibits other related factors such as 
marked interference with employment or frequent periods of 
hospitalization.  Id. at 115-16.  

If analysis of the first two steps shows that the rating 
schedule is inadequate to evaluate a veteran's disability 
picture and that picture shows the related factors discussed 
hereinabove, the final step requires that the case be 
referred to the Under Secretary for Benefits or the Director 
of the Compensation and Pension Service for a determination 
of whether the veteran's disability picture requires the 
assignment of an extraschedular rating.  Id.  

Here, the Board has considered, under the Thun three-step 
analysis, whether referral for extraschedular consideration 
is appropriate.  However, in the Board's opinion, the 
applicable rating criteria reasonably describe the Veteran's 
disability level and symptomatology.  

Furthermore, the evidence does not show marked interference 
with employment in excess of that contemplated by the rating 
schedule, frequent periods of hospitalization, or other 
evidence that would render impractical the application of the 
regular schedular standards.  

The Board acknowledges that the Veteran is in receipt of SSA 
benefits; however, this is based on his separate and distinct 
cardiovascular disease and chronic obstructive pulmonary 
disease.  There is no evidence that the Veteran is 
occupationally impaired because of his service-connected 
thyroid disability beyond the level contemplated in the 
assigned disability rating.  See Van Hoose v. Brown, 4 Vet. 
App. 361, 363 (1993) (noting that the disability rating 
itself is a recognition that industrial capabilities are 
impaired).  

Therefore, the Board is not required to remand the Veteran's 
increased rating claim for consideration of extraschedular 
ratings under 38 C.F.R. § 3.321(b)(1).  See Bagwell, 9 Vet. 
App. at 338-9; Floyd v. Brown, 9 Vet. App. 88, 96 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  

Further, the Board acknowledges the Court's recent holding 
that a request for a TDIU is not a separate claim for 
benefits but, rather is part of a claim for increased 
compensation.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  
However, the issue of TDIU has not been reasonably raised by 
the record, as the medical evidence indicates the Veteran's 
unemployability is a result of heart and breathing problems. 
Accordingly, on this record, the issue of TDIU will not be 
addressed at this time.  

Finally, the Board observes the record is replete with 
comments from the Veteran that the unfavorable outcome of his 
claim is due to purported racial bias on the part of VA.  The 
Board has carefully reviewed the record and can detect 
absolutely no hint of racial animus.  Nor is there any 
indication of personal animus against the Veteran.  The Board 
finds the Veteran's allegation to be utterly without merit.  



ORDER

An increased rating in excess of 30 percent for the service-
connected thyroid disability is denied.  



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge 
Board of Veterans' Appeals




 Department of Veterans Affairs


